Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 14, 2016

                                       No. 04-16-00129-CV

                                       Gregory SANCHEZ,
                                            Appellant

                                                 v.

STRIPES LLC; AND STRIPES CONVENIENCE STORE, an Assumed or Common Name,
                              Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 31407
                          Honorable Robert Cadena, Judge Presiding

                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record stating the reporter’s record has not been filed because appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record and
appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date the clerk’s record is filed, and the court will consider only
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court